DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicants’ election of Group I in the reply filed on September 22, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  That being said, the Examiner deems that claims 7 – 10 are sufficiently similar (glass composition versus glass product) that there is no undue burden to examine these claims and, as such, these claims have been rejoined with the elected claims (claims 1 – 4). Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Specification
The amendments to the specification filed November 14, 2019 have been entered into the file record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1 – 4 and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bookbinder et al. (U.S. Patent App. No. 2016/0090321 A1). The Examiner notes that this is substantially the same rejection as in the International Written Opinion.
Regarding claims 1 - 3, Bookbinder et al. disclose a glass composition meeting all of the claimed limitations, as shown in Table 1 and reproduced below (noting the use of weight percents):


    PNG
    media_image1.png
    494
    677
    media_image1.png
    Greyscale

Oxide
Claim 1 range
Claim 2 range
Claim 3 range
Prior art examples 1-9
SiO2
45-64
45-64
45-64
46.52-47.28
Al2O3
16-26
16-25
16-25
23.05-23.10
MgO
0.1-2.0
0.1-2.0
0.1-2.0
1.55-1.56
Na2O
10-17
10-16
10-16
14.51-14.54
P2O5
0.5-15
1-15
8-15
13.11-13.14
TiO2
(opt)
0-2
0.01-2.00
0.1-1.8
0.11-0.99


	As shown above, every example meets not only the composition requirements of claim 1, but that of the more narrow dependent claims 2 and 3.
Regarding claim 4, as shown in the image capture above, none of the Bookbinder et al. examples possess K2O, As2O3, Sb2O3, SO3 or F.
	Regarding claim 7, the limitation “obtained with the preparation method of claim 5” is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, the Examiner notes that the process limitations recited in claim 5 are recited in name only and generically, with no specificity in terms of times, temperatures, rates, etc.  As such, the Examiner deems there is clear guidance that the prior art product produced by Bookbinder et al. meeting the identical composition limitations of all of claims 1 – 3 would appear to be substantially identical glass product and possess no non-obvious differences.
	Regarding claims 8 and 9, as noted above, given that the Bookbinder et al. glass compositions of all their examples meet even the most narrowed composition ranges claimed (e.g. claim 3), there is sound basis that the glass composition is substantially identical and possess no non-obvious differences.  As such, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.  In the instant case, all of the examples are substantially identical in composition. Therefore, in addition to the above disclosed limitations, the presently claimed properties recited in claims 8 and 9 would have inherently been present because the glass compositions in examples 1 – 9 are all fully within even the most narrowed range claimed by applicants.
	Regarding claim 10, Bookbinder et al. discloses uses that meet the claimed nominally recited ‘method of use’ of the identical glass composition (see at least Paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
November 10, 2022